[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      _________________________                  FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 06-11256                   December 19, 2006
                         Non-Argument Calendar            THOMAS K. KAHN
                      _________________________                 CLERK

                    D.C. Docket No. 92-00237-CR-SH

UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus

HECTOR FRANCISCO TOSTA,
a.k.a. Makeko,

                                                     Defendant-Appellant.


                      _________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                           (December 19, 2006)

Before TJOFLAT, HULL and COX, Circuit Judges.

PER CURIAM:
      Timothy Cone, counsel for Hector F. Tosta, has filed a motion to withdraw on

appeal supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738,

87 S. Ct. 1396 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct.       Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Tosta’s revocation of supervised

release and sentence are AFFIRMED.




                                         2